Citation Nr: 0628328	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for psychophysiological nervous system reaction 
manifested by headaches and impotency.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

The veteran was initially denied service connection for 
"psychophysiological nervous system reaction manifested by 
headaches and impotency" in an unappealed February 1971 
rating decision.  Subsequent rating decisions issued in 
November 1981 and January 1989 declined to reopen the claim 
on the ground that new and material evidence had not been 
submitted.

The veteran filed his most recent request to reopen in 
November 2001.  His request was denied by the December 2002 
rating decision, and he duly perfected an appeal.  Following 
the veteran's submission of his substantive appeal, the RO 
reopened the veteran's claim and denied it on the merits in a 
February 2006 supplemental statement of the case (SSOC).

Issue not on appeal

The December 2002 rating decision also denied the veteran's 
claim of entitlement to service connection for tinnitus.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and the issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  An unappealed January 1989 rating decision declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for psychophysiological nervous system 
reaction manifested by headaches and impotency.

2.  The evidence associated with the claims file subsequent 
to the January 1989 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for psychophysiological nervous 
system reaction manifested by headaches and impotency on the 
merits.


CONCLUSION OF LAW

The January 1989 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
psychophysiological nervous system reaction manifested by 
headaches and impotency on the merits is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his previously-denied service-
connection claim for psychophysiological nervous system 
reaction manifested by headaches and impotency.

As noted in the Introduction, the RO denied service 
connection for this condition in a February 1971 rating 
decision.  Rating decisions in November 1981 and January 1989 
subsequently declined to reopen the claim, as did the 
December 2002 rating decision currently on appeal.  Most 
recently, the RO reopened the claim and denied it on the 
merits in a February 2006 SSOC.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously-
denied claim].  The proper issue on appeal, therefore, is 
that listed on the first page of this decision, namely, 
whether new and material evidence has been received which is 
sufficient to reopen the veteran's previously-denied service-
connection claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in October 2002 which was specifically 
intended to address the requirements of the VCAA.  
The October 2002 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "[a]n injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Significantly, the October 2002 letter informed the veteran 
that "in order for us to reconsider [your previously-denied 
claim], we need 'new and material evidence.'"  The October 
2002 letter informed the veteran that to "qualify as 'new 
evidence,' it must be submitted to VA for the first time.  
New evidence can be documents, statements from lay persons, 
medical reports, or other similar evidence.  Evidence that is 
cumulative and tends to reinforce a previously established 
point is NOT considered new" (emphasis in original).  This 
letter also informed the veteran that to "qualify as 
'material evidence,' the additional information must bear 
directly and substantially upon the issue for consideration" 
(emphasis in original).  This language complies with the 
recent holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As will be discussed in greater detail below, the veteran was 
previously denied service connection primarily because the 
medical evidence showed that the veteran's psychiatric 
disability had its onset prior to service and was not 
aggravated thereby.  In essence, the claim was previously 
denied because of a lack of competent medical evidence 
relating the veteran's psychophysiological nervous system 
reaction to his period of service.  By informing the veteran 
of the need to submit evidence of a "relationship between 
your current disability and an injury, disease, or event in 
service," the October 2002 VCAA letter specifically advised 
the veteran to provide evidence serving to fill the prior gap 
in the evidence.  See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the October 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim . . . such as "medical records, 
employment records, or records from other Federal agencies."  
The same letter also advised the veteran that VA had already 
obtained his service medical records.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
your responsibility to support your claim with appropriate 
evidence."  More specifically, the October 2002 letter 
instructed the veteran that if "there are other private 
medical records that would support your claim, you can 
complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to [VA], an we will request 
those records for you" (emphasis in original).  
Alternatively, the veteran was advised that he could "get 
these records yourself and send them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's decision to 
not reopen the claim.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of a reopened claim and the grant of service 
connection.  The veteran's claim of entitlement to service 
connection was previously denied based on element (3), the 
relationship between the veteran's current psychiatric 
disability and his period of service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

In any event, the veteran received specific notice as to 
Dingess in a letter from the RO dated in April 2006.  This 
letter provided the veteran with specific examples of the 
types of evidence which would support an increased rating 
claim, as well as evidence he could submit as to the 
effective date to be assigned.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before a hearing officer at the RO in September 
2003.  Although the veteran initially requested a Board 
hearing in his substantive appeal, such request was 
subsequently withdrawn by the veteran.  See VA Form 21-4138 
dated June 20, 2006.  

Accordingly, the Board will move on to a discussion of the 
issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in November 2001, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  
See Barnett and Jackson, both supra.  In this case, the last 
final denial is the unappealed January 1989 rating decision.

The "old" evidence

At the time of the January 1989 rating decision, the evidence 
of record included the veteran's service medical records, 
private treatment records from the Trover Clinic, VA 
outpatient treatment records dated from July 1981 to August 
1981 and from September 1988 to October 1988, as well as the 
report of a January 1971 VA examination.

Of record is the report of an April 1969 pre-induction 
physical examination.  In a report of medical history which 
was completed and signed by the veteran in connection with 
that examination, he responded affirmatively to questions 
concerning severe headaches, dizziness, and nervous trouble.  
He specifically noted a head injury from an automobile 
accident, described as "concussion [with] transient LOC 
[loss of consciousness] Aug. 1968", as well as "tension 
headaches occ[asionally] accoc[iated with] dizzy spells."  
No specific psychiatric disability was identified, and he was 
found to be fit for induction.  

Service medical records also note that only days after his 
arrival at basic training, the veteran began to complain of 
severe headache pain.  Such complaints continued regularly 
until the veteran's discharge only seven months later.  At 
various times, the veteran reported to his military 
caregivers that headaches had been present "all his life", 
"since birth", and "as long as I can remember."

Also included in the veteran's service medical records is the 
report of a Medical Evaluation Board (MEB)which noted the 
veteran's complaints of a "lifelong" history of headaches.  
The MEB report also noted that after a battery of diagnostic 
testing, no physical or neurological cause of the veteran's 
headaches had been identified.  Instead, the MEB determined 
that the veteran's headaches were the product of a 
psychophysiological nervous system reaction which existed 
prior to service and was not aggravated thereby.

On VA examination in January 1971, the veteran again reported 
"a long history of headaches which covers practically his 
entire memory span."  As with the other medical evaluations, 
the examiner determined that such perceived symptomatology 
was of psychiatric origin.  The examiner specifically 
attributed the veteran's complaints of headaches and 
impotence to a "depressive reaction which is approaching 
psychotic intensity."  Although the examiner opined that the 
veteran's symptomatology "probably" began in service, it 
appears that the veteran's service medical records were not 
available for review by this examiner.

In a February 1971 rating decision, the RO denied service 
connection for psychophysiological nervous system reaction 
manifested by headaches and impotency, on the basis that the 
veteran's psychiatric condition had pre-existed his military 
service and had not been aggravated thereby.  The veteran was 
notified of that decision, and of his appeal rights, by 
letter dated April 1, 1971.  He did not appeal.  

Private treatment records from the Trover Clinic, and VA 
outpatient treatment records dated from July 1981 to August 
1981 and from September 1988 to October 1988, continue to 
note the veteran's complaints of severe headache pain and 
impotence.  All of the medical records identified such 
perceived symptoms to be of psychiatric origin.  None 
contained any opinion concerning the relationship between the 
veteran's psychiatric condition and accompanying somatic 
complaints and his period of active duty.

An October 1981 RO rating action, communicated to the veteran 
by letter dated December 2, 1981, continued to deny the 
veteran's claim on the basis that no new and material 
evidence had been submitted.

In January 1989, the RO again declined to reopen the 
veteran's previously-denied service-connection claim on the 
basis that new and material evidence had not been submitted.  
In so finding, the January 1989 rating decision essentially 
determined (as did the two prior rating decisions) that the 
veteran's psychophysiological nervous system reaction pre-
existed service and was not aggravated thereby.  

The veteran was informed of the January 1989 rating decision 
by letter from the RO dated March 10, 1989.  He did not 
appeal.  

In November 2001, the veteran requested that his claim be 
reopened.  After the RO reopened and denied the claim, this 
appeal followed.

Analysis

The unappealed January 1989 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  As 
explained above, the veteran's service-connection claim for 
psychophysiological nervous system reaction may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-submitted (i.e. after 
January 1989) evidence bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran's psychophysiological nervous system reaction existed 
prior to his period of service or was aggravated therein.

The evidence added to the record since the January 1989 
rating decision consists of VA outpatient treatment records 
dated from September 1980 to December 2005; private treatment 
records from G.R., M.D., Methodist Hospital, and the Trover 
Clinic; the report of VA psychiatric examinations conducted 
in March and August 2004; and the transcript of a hearing at 
the RO conducted in September 2003. 
For reasons which are expressed immediately below, the Board 
concludes that while the additionally-submitted medical 
evidence may be considered "new", in that it was not of 
record at the time of the final January 1989 rating decision, 
it is not "material."  

The additionally-submitted VA outpatient treatment records, 
private treatment records from G.R., M.D., Methodist 
Hospital, and the Trover Clinic together with the March 2004 
VA psychiatric examination report merely chronicle the 
veteran's frequent complaints of severe headache pain, 
dizziness, and nausea.  As with the previous medical 
evidence, these records point to an underlying psychiatric 
disability.  The additionally-submitted medical evidence does 
not, however, address the matter of the pre service existence 
of such disability, or whether it was aggravated by service.  
Thus, the additionally-submitted medical evidence merely 
reiterates a fact that has been well known at the time of the 
January 1989 rating decision and long before - namely, that 
the veteran has a psychiatric disability which is productive 
of numerous somatic complaints.  This evidence does not, 
however, address the basis of the prior final denial, namely 
that the veteran's psychiatric disability had its onset 
before service and was not aggravated therein.
The Court has held on numerous occasions that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, the 
additional medical evidence does not raise the possibility of 
substantiating the claim.

Indeed, the August 2004 VA examiner specifically concluded 
that the veteran's psychiatric disability pre-existed 
service, and was not permanently aggravated therein.  While 
this finding is new (although the MEB came to the same 
conclusion), it is not material in that it does not go 
towards demonstrating that the veteran's psychiatric 
disability was either incurred in or aggravated by service.  
Indeed, this opinion is against the claim and therefore 
cannot be considered to be new and material.  See Villalobos 
v. Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

To the extent that the veteran is himself contending that his 
psychophysiological nervous system reaction either began in 
service or was aggravated thereby, such is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, while the veteran is competent to present 
information as to his symptoms, as a layperson without 
medical training, he is not competent to comment on the onset 
or aggravation of psychiatric illness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Moreover, in Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."  

In short, the additionally-submitted medical evidence does 
not address the basis of the previous denial of service 
connection, namely whether the veteran's psychiatric 
condition pre-existed service or was aggravated therein.  As 
such, this evidence does not raise a reasonable possibility 
of substantiating the veteran's service-connection claim for 
psychophysiological nervous system reaction manifested by 
headaches and impotency on the merits.  The additionally-
submitted evidence not being new and material, the claim is 
not reopened and the benefit sought on appeal is denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for psychophysiological 
nervous system reaction manifested by headaches and 
impotency.  The claim is not reopened and remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


